Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Michelle A. Hickerson (State Bar No. 111074) pursuant to Rule 9.4 (b) of the Georgia Rules of Professional Conduct, as set forth in Bar Rule 4-102 (d), and Rule 4-227. Hickerson seeks an indefinite suspension as reciprocal discipline for a suspension imposed in North Carolina. See North Carolina State Bar v. Hickerson, 15 D.H.C. 51 (N.C. State Bar, Feb. 18, 2016).
The North Carolina suspension arose after Hickerson self-reported to the North Carolina Bar that she testified falsely in a deposition in a divorce action involving third parties and filed pleadings containing false statements in a civil damages suit in which she was a defendant. Her false statements were not made in the course of her practice of law, but related to personal conduct. Hickerson and the North Carolina State Bar entered into a consent order of discipline in *858which Hickerson admitted that by this conduct she violated North Carolina State Bar Discipline and Disability Rules 8.4 (c) and (d). The consent order imposed a suspension of five years, with the provision that Hickerson could apply for a stay and seek reinstatement after one year, if she complied with certain conditions.
Decided October 17, 2016.
Giacoma Schleicher Roberts & Daughdrill, Gene Chapman, for Hickerson.
Paula J. Frederick, General Counsel State Bar, Wolanda R. Shelton, Assistant General Counsel State Bar, for State Bar of Georgia.
In her petition for voluntary discipline, Hickerson expresses remorse for her conduct and seeks the imposition of an indefinite suspension with reinstatement conditioned upon her providing satisfactory proof to the Office of General Counsel and this Court that she has been reinstated in North Carolina. Hickerson acknowledges that imposition of the identical sanction as imposed in North Carolina is not possible because the option of seeking a stay of a portion of the suspension is not a sanction recognized in Georgia’s Rules of Professional Conduct. The State Bar has filed a response recommending that the Court accept the petition and impose the sanction requested.
Having reviewed the petition and response, and recognizing that Rule 9.4 (b) contemplates the imposition of substantially similar discipline as imposed in another jurisdiction, we agree that acceptance of the petition is the appropriate resolution of this matter. Accordingly, it is hereby ordered that Michelle A. Hickerson is suspended from the practice of law in Georgia for an indefinite period, effective as of the date of this opinion. If Hickerson wishes to seek reinstatement, she must offer proof to the State Bar’s Office of General Counsel that the suspension in North Carolina has been stayed or completed, that she has complied with the conditions for reinstatement imposed in connection with that suspension, and that she has been reinstated to the practice of law in that state. If the State Bar agrees that the conditions have been met, it will submit a notice of compliance to this Court, and this Court will issue an order granting or denying reinstatement.

Petition for voluntary discipline accepted. Indefinite suspension.


All the Justices concur.